           Case 3:20-cv-00220-LRH-WGC Document 14 Filed 01/21/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     DEMETRIUS LAMAR BROCK,                          Case No. 3:20-cv-00220-LRH-WGC
7           Petitioner,
                                                      ORDER
8           v.
9
      RENEE BAKER, et al.,
10
            Respondents.
11

12

13          In this habeas corpus action, after extensions of 65 days, 60 days, 30 days, and
14   33 days, the respondents were due to respond to the habeas petition by January 19,
15   2021. See Order entered April 16, 2020 (ECF No. 3); Order entered July 15, 2020 (ECF
16   No. 6); Order entered September 22, 2020 (ECF No. 8); Order entered November 19,
17   2020 (ECF No. 10); Order entered December 18, 2020 (ECF No. 12).
18          On January 19, 2021, Respondents filed a motion for extension of time (ECF No.
19   13), requesting a further extension of time, of 14 days, to February 2, 2021, to file their
20   response. Respondents’ counsel states that the extension of time is necessary because
21   of delays caused by the COVID-19 pandemic, and personal reasons.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for an
24   extension of time.
25          IT IS THEREFORE ORDERED that Respondents’ motion for extension of
26   time (ECF No. 13) is GRANTED. Respondents will have until and including
27   February 2, 2021, to file their response to the petition for writ of habeas corpus.
28   ///
                                                  1
           Case 3:20-cv-00220-LRH-WGC Document 14 Filed 01/21/21 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered April 16, 2020 (ECF No. 3) will remain in

3    effect.

4

5              DATED this 21st day of January, 2021.

6

7
                                               LARRY R. HICKS
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
